Case 16-34169-hdh11 Doc 967 Filed 02/20/19 Entered 02/20/19 12:10:37 Page 1 of 3

 

 

a" NAME: ValuePant, Incorporated

 

 

 

Zz NUMBER; 16-34169-HDH-1

 

UNITED STATES BANKRUPTCY COURT
NORTIIERN DISTRICT OF TEXAS
DALLAS DIVISON

FOR POST CONFIRMATION USE

QUARTERLY OPERATING REPORT
AND
QUARTERLY BANK RECONCILEMENT
In accordance with Title 28, Section 1746, of the United States Code, | declare under penalty of perjury that I hive
examined the attached Post Confirmation Quarterly Operating Report, and the Post Confirmation Quarterly Bank
Reconcilement and, lo the best of my knowledge, these documents are true, correct and complete, Dectaralion of the
preparer (other than responsible party), is based on all information of which prepurer has any knowledge.

RESPONSIBLE PARTY:

Original Signature of Responsible Party

 

Printed Name of Responsible Party isa Passini
Title CEO
Date 2/6/2019

PREPARER:

Original Signature of Preparer

 

Printed Name of Preparer Gregory Miyake

Title Chief Accounting Officer

Date 2/6/2019

 

 

 
Case 16-34169-hdh11 Doc 967 Filed 02/20/19 Entered 02/20/19 12:10:37 Page 2 of 3

 

 

POST CONFIRMATION
QUARTERLY OPERATING REPORT

 

ev NAME: ValusPart, (incorporated

 

 

 

* NUMBER: 16-34169-HDH-11

 

FISCAL QUARTER PERIOD: December 24, 2017 to March 24, 2018

| BEGINNING OF QUARTER CASH BALANCE:

CASH RECEIPTS:
CASH RECEIPTS DURING CURRENT QUARTER:
(a). Cash receipts from business operations 495,767.20
(6), Cash receipts from loan provecds
(©). Cash receipts from contributed capital
(d), Cash receipts from tax refunds
(e). Cash receipts from olher sources

2 TOTAI, CASH RECEIPTS

CASI DISBURSEMENTS:

(A). PAYMENTS MADE UNDER THE PLAM:
(1). Administrative

(2). Secured Creditors

(3). Priority Creditors

(4). Unsecured Creditors

(5). Additional Plan Payments

(B). OTHER PAYMENTS MADE THIS QUARTER:
(1). General Business

(2). Other Disbursements

(3). Loan Payments

3 TOTAL DISBURSEMENTS ‘THIS QUARTER 971,432.1

 

4 CASH BALANCE END OF QUARTER 167 4

 

 

 

 

 

 
Case 16-34169-hdh11 Doc 967 Filed 02/20/19 Entered 02/20/19 12:10:37 Page 3 of 3

 

 

 

POST CONFIRMATION
QUARTERLY BANK HECONCILEMENT

 

CASE NAMF: ValusPart, liwanprinuind

 

 

CASP. NUMBER: 16-34 109-HDH-11

 

 

 

‘The seortnnized debtor must complete the recanviliation below fo each bank account, including all general, payroll

and (ax accoums, a6 well as all savings and jnvesimenl accounts, money market mecounts, certificates of dapisils, eavernnuntal
obligations, 6 Aesounte’with restricted funds should be idemitied by placing an asterisk ext to the account number

Attach additional sliests for exch vank reconcileriunt if meunzary,

TOTAL

$0.00
$663.375 83

Daw of

«

 

#eet Must tie (a Ling 4, Quarterly Operating Report

 

 

 

 

 
